UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7307


OPHELIA AZRIEL DE’LONTA,

                Plaintiff - Appellant,

          v.

SARAH PRUITT, Correctional Officer,

                Defendant - Appellee,

          and

HAROLD CLARKE, Director, VADOC; G. K. WASHINGTON, Regional
Admin; LARRY EDMONDS, Warden, BKCC; C. DAVIS, Major, Chief
of   Security;   DAVIS,  Institutional Investigator; AGENT
WATSON,    Internal   Affairs   Unit;  LISA   LANG,  Staff
Psychologist; ATTORNEY GENERAL KENNETH T. CUCCINELLI; DON
LEMOND, Director,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:11-cv-00483-JCT-RSB)


Submitted:   December 19, 2013              Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ophelia Azriel De’Lonta, Appellant Pro Se.      Antonio Pierre
Jackson, LAW OFFICE OF A. PIERRE JACKSON, P.C., Hampden-Sydney,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Ophelia Azriel De’Lonta appeals the jury verdict in

favor of Defendant Sarah Pruitt and the district court’s prior

order granting the other Defendants’ motion for summary judgment

in De’Lonta’s 42 U.S.C. § 1983 (2006) action.             We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court. *                     De’Lonta v.

Pruitt, No. 7:11-cv-00483-JCT-RSB (W.D. Va. Sept. 11, 2012; July

18, 2013).      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the     materials

before   this    court   and   argument   would   not   aid   the    decisional

process.

                                                                       AFFIRMED




     *
       We note that the only issue De’Lonta raises with respect
to the jury trial is Pruitt’s failure to timely respond to
De’Lonta’s revised motion to compel production of documents. We
find no reversible error in this regard.



                                      3